
	
		II
		111th CONGRESS
		2d Session
		S. 3964
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2010
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for an expedited response to emergencies
		  related to oil or gas production or storage.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Faster Action Safety Team
			 Emergency Response Act of 2010.
		2.DefinitionsIn this Act:
			(1)CompletionThe
			 term completion means the date on which the well involved is
			 properly equipped for the production of oil or gas, goes into production or, if
			 the well is dry, the date on which the well is abandoned.
			(2)DrillingThe
			 term drilling includes the drilling or redrilling of any well or
			 the deepening or expansion of any existing well.
			(3)ExplorationThe
			 term exploration means a drilling effort to obtain information
			 relating to oil or gas extraction without the intent of immediate
			 production.
			(4)OperatorThe
			 term operator means any individual or entity that locates, drills,
			 operates, alters, directs, controls, supervises, maintains, plugs, or abandons
			 any well or reconditions any well with the purpose of production.
			(5)ProductionThe
			 term production means the retrieval of oil or gas from a
			 well.
			(6)Response
			 teamThe term response team means a team of
			 individuals established by an operator in accordance with this Act, the members
			 of which, at a minimum—
				(A)are familiar with
			 the operations and equipment of a well;
				(B)participate at
			 least annually in response training at a minimum of 1 well that is operated by
			 the operator and covered by the response team;
				(C)are trained in
			 basic first aid and CPR training on an annual basis; and
				(D)will be available
			 with respect to the well involved not later than 3 hours by ground travel time
			 after requested.
				(7)SecretaryThe
			 term Secretary means the Secretary of Labor.
			(8)WellThe
			 term well means a bore hole drilled or being drilled onshore for
			 the purpose of, or to be used for, producing, extracting or injecting any gas,
			 petroleum or other liquid related to oil or gas production or storage,
			 including holes drilled or being drilled for exploration and excluding holes
			 that have been plugged and abandoned.
			3.Response team
			 regulations
			(a)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall promulgate regulations, in accordance with this
			 section, relating to response teams.
			(b)RequirementsRegulations
			 promulgated under subsection (a) shall provide for the following:
				(1)Such regulations
			 shall not be construed to waive operator training requirements applicable to
			 existing response teams.
				(2)Such regulations
			 shall require that the Occupational Safety and Health Administration establish,
			 and update every 5 years thereafter, criteria to certify the qualifications of
			 response teams.
				(3)(A)Such
			 regulations shall require that the operator of a well—
						(i)during the exploration or drilling
			 phase, or before the completion phase—
							(I)have an employee knowledgeable in
			 responding to emergency situations that may arise at the well (as defined in
			 regulations promulgated by the Secretary, in consultation with the
			 Administrator of the Occupational Safety and Health Administration) who is
			 employed and present at the well at all times; and
							(II)make available a certified response
			 team; and
							(ii)make available a certified
			 response team during the production phase (as defined in section 2(5)).
						(B)Such regulations shall ensure that the
			 following options may be used by an operator to achieve compliance with the
			 requirements of subparagraph (A) relating to the availability of a response
			 team:
						(i)Making available a well response
			 team.
						(ii)Making available a multi-employer
			 composite response team that is made up of team members who are knowledgeable
			 about the operations of the well and who train on an annual basis at the
			 well—
							(I)which provides coverage for multiple
			 operators that have team members which include at least 2 active employees from
			 each of such operators;
							(II)which provides coverage for multiple
			 wells owned by the same operator; and
							(III)which is a State-sponsored response
			 team that is composed of at least 2 active employees from each of the
			 operators.
							(iii)Making available a commercial
			 response team that is provided for through contract with a third-party vendor
			 or a response team provided by another operator, if such team—
							(I)trains on a quarterly basis at a minimum
			 of 1 well operated by the operator who contracted for the services of the
			 commercial response team;
							(II)is knowledgeable about the operations of
			 the wells that are covered under the contract for services; and
							(III)is composed of individuals with a
			 minimum of 1 year well experience that has occurred within the 5-year period
			 preceding their employment on the contract response team.
							(iv)Making available a State-sponsored
			 response team made up of State employees.
						(4)Such regulations
			 shall require that an operator of a well—
					(A)within 30 minutes
			 of the commencement of an emergency situation, contact local first responders
			 to inform them of the emergency situation;
					(B)within 1 hour of
			 the commencement of an emergency situation, contact the Occupational Safety and
			 Health Administration to inform such Administration of the emergency
			 situation;
					(C)within 1 hour of
			 the commencement of an emergency situation, contact the appropriate State
			 environmental agency to inform such agency of the emergency situation;
					(D)within 1 hour of
			 the commencement of an emergency situation, contact the National Response
			 Center; and
					(E)provide
			 communication technology, within a reasonable distance of the well (as defined
			 in regulations promulgated by the Secretary, in consultation with the
			 Administrator of the Occupational Safety and Health Administration), that
			 enables the operator to comply with the regulations under this
			 paragraph.
					(5)Such regulations
			 shall require that an operator provide annual training to local first
			 responders responsible for serving the area of each well operated by the
			 operator, who may be required to respond to an emergency situation, on the
			 hazards of a well and proper emergency response techniques.
				(6)Such regulations
			 shall require that an operator file a report, on an annual basis, with the
			 Occupational Safety and Health Administration, that provides detailed
			 information on the response team assigned to each well of the operator and
			 affirmatively states that the operator is in compliance with the Act and all
			 regulations promulgated under this Act.
				
